DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/6/2021.  These drawings are acceptable.

Election/Restrictions
Claim 24 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim claims 1, 3, 10, and 23, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 43, 44, 49-52, 54, 56, and 57, directed to the invention(s) of Group III (subcombination) do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/8/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 43, 44, 49-52, 54, 56, and 57 directed to a subcombination non-elected without traverse.  Accordingly, claims 43, 44, 49-52, 54, 56, and 57 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Ondersma on 7/29/2021.
The application has been amended as follows:

Claim 1:
A method of manufacturing an article with the aid of the system of claim 24, the method comprising:
capturing a first article component placed on [[a]] the first platform via electroadhesion and application of negative pressure;
capturing a second article component placed on the first platform via electroadhesion and application of negative pressure, wherein capturing the the planar electroadhesive surface of [[an]] the electroadhesive capture element over the 
the second platform;
releasing the captured first article component to place the first article component on [[a]] the first predetermined location of the second platform; and
releasing the captured second article component to place the second article component on a second predetermined location of the second platform,
wherein the first and second article components placed on the second platform are assembled into at least a portion of the article.

Claim 10:
The method of claim 1, wherein [[the]] one or more of the capture element and the first platform comprises a first vacuum source for capturing the first article component and a second vacuum source for capturing the second article component.

Claims 43, 44, 49-52, 54, 56, and 57:
Claims 43, 44, 49-52, 54, 56, and 57 are CANCELLED as noted above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While the examiner does not fully agree with Applicant’s analysis or characterization of the Matschitsch reference, at least the amendment to the claims is sufficient to overcome the previous rejection. For example, the Matschitsch reference does not appear to teach an electroadhesive element having a plate comprising a planar electroadhesive surface comprising a plurality of electrodes disposed at the planar electroadhesive surface, and wherein a plurality of vacuum ports extend through the electroadhesive plate from a side opposite the planar electroadhesive surface…wherein the one or more negative pressure sources apply negative pressure at the side opposite the planar electroadhesive surface to generate negative pressure at the planar electroadhesive surface. Instead, the ports do not 
The previous double patenting rejection is also withdrawn because it similarly relied on reference to Matschitsch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.